Citation Nr: 1735573	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1971 to January 1973. 

This matter comes on appeal to the Board of Veterans Appeals from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO), which in pertinent part, denied the benefit sought on appeal. 

In May 2013, the Veteran testified before the undersigned during a Board hearing.  

In an April 2015 decision, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ).  As sufficient efforts were made to obtain the noted records (Social Security Administration (SSA) and VA) and the requested addendum medical statement was obtained, the remand directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A right knee disability was not manifest in service, arthritis of the right knee was not manifest within one year of service, and there is no link between any right knee disability and active service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service and arthritis of the right knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided notice in April and May 2009 letters from the RO.  

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

Service and VA treatment records, Social Security Administration (SSA) records and lay statements have been obtained.  In addition, during the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision remanding this matter for further development in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Veteran was provided with VA examination in February 2013, with an addendum medical statement obtained in October 2015.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  

II.  Service Connection-Laws

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases to include arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

III.  Analysis

The Veteran urges that his current right knee disorder stems from some falls on the flight deck of the U.S.S. Saratoga during his naval service.  See March 2009 VA form 21-4138.  He stated his job was primarily to place and remove chocks for aircraft on the flight deck, and he fell in the course of these duties.  He stated that he had gone to sick bay and was given pain pills.  He reported his knee was swollen a little bit and would hurt when he would sat or squat for long periods of time.  

There is current right knee disability of meniscus tear and degenerative joint disease.  See February 2013 VA examination report.  However, for the following reasons, the preponderance of the evidence is against a finding that this current disability is as likely as not due to service.  

Service treatment records reflect that the Veteran was seen one time in the Navy, in August 1972, for right knee pain; the diagnosis showed negative for meniscus tear and possible chondromalacia.  There is no evidence that he was treated again during service.  The Veteran's January 1973 report of medical examination at separation reflects no mention of any injury, compliant, diagnosis or disability relevant to the right knee.  Lower extremities examination was normal.  

Thereafter, the record is devoid of documentation of treatment or complaints for any right knee abnormality until 2003.  Private treatment records reflect evaluation complaints and treatment for knee problems beginning in January 2003.  In these records, the Veteran is noted to date his right knee problems to a twisting injury two years prior.  The initial assessment was right knee early degenerative joint disease and medial meniscal tear.  In January 2003, he underwent partial medial and lateral meniscectomies.  

Here, it is noted that in written statements and testimony dated since the filing of this claim in 2009, the Veteran and his wife have indicated that he had problems with his right knee since service.  However, it remains uncontroverted that treatment for this current right knee condition began in January 2003.  

SSA records show that the Veteran was deemed disabled due to degenerative joint disease of the knees and left shoulder impingement, with an onset date of August 2010.  

As referenced above, the February 2013 VA examination report, completed by an examiner who reviewed the claims folder, indicates that the current meniscus tear and degenerative joint disease of the right knee was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner stated that service treatment records indicate knee pain without acute injury, and a normal exam in August 1972.  At that time, the Veteran did report an injury in high school.  The private treatment source in January 2003 showing surgery on the knee, and noting the Veteran's report of no knee problems until two years previous when he twisted his knee was observed.  The examiner noted no medical record information from 1972 until 2003, and he concluded that it is apparent that the Veteran's current right knee problems are related to his 2001 injury.  Therefore, he concluded that aggravation of a previous condition was not indicated.  While the examiner also checked off that the Veteran's condition clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, he listed the identical rationale he gave for the conclusion that the condition was not incurred in or caused by service.  As such, the Board reasonably infers that he was concluding that the condition was not caused or aggravated by service.  

The Board remanded this matter for an addendum to clarify whether the current condition is related to service, taking into consideration the fact that the Veteran's wife is a licensed nurse, which was not specifically considered in the prior opinion.  In this regard, the Veteran's wife has indicated since 2009 that she believed her husband's right knee problem dates to service, and she has assisted him in the care of his knee during their marriage which has lasted since service.  

A VA addendum medical opinion was obtained in October 2015 by an examiner who reviewed the claims folder to specifically include the statements from the Veteran's wife.  The examiner concluded that the current right knee condition was not due to service.  He explained as follows:

First to indicate the mechanics of injury. We don't know about the 1972 injury. What we do know is that in the service he complained of knee pain with no indication of injury and no positive physical findings such as swelling. Despite lay statements, there is no medical evidence of a knee problem until 2003 when he gave a history of an acute rotation injury two years before. This rotation would produce the mechanics to tear a meniscus, which he had. The physicians statement in 2003 indicated the veteran told the physician at the time that he had had no knee problems until two years previous. This documented statement from the patient himself would not support the lay statements.

The preponderance of the evidence thus indicates that a right knee disability was not incurred during service, right knee arthritis (degenerative joint disease) did not develop within one year of the 1973 discharge from service and a right knee condition is not otherwise related to service.  Indeed, the earliest diagnosis of right knee meniscal tear, no earlier than 2003 with associated complaints dating the initial injury to 2001, was decades after separation from service.  See Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Furthermore, the VA medical professional in 2015 provided a medical nexus opinion that was wholly against the claim.  The Board notes that the 2015 opinion fully considered all of the Veteran's contentions, the medical and examination record and the Veteran's wife's observations.  As to the Veteran's wife's contentions of continuity of symptoms since service, these are of less probative value since they are contrary to both the negative record showing no treatment from 1973 through 2003 as well as the 2015 VA examiner's well-supported opinion.  

The record was thoroughly checked by the VA medical professional rendering the 2015 opinion.  As pointed out by the VA examiner in 2015, the Veteran affirmatively dated his right knee pain to 2001 when he sought treatment in 2003.  This is consistent with the record showing a lack of treatment prior to that time.  

As the 2015 VA medical professional's opinion is based on the evidence of record, and is explained, the Board finds the opinion of considerable probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The Board finds the Veteran's affirmative denial of a right knee condition, and the negative clinical examination at separation, as well as his affirmative 2003 statement that his condition began in 2001, more probative than the later recollections made in connection with this claim, to include his testimony.  Furthermore, while he is generally competent to report lay observations during service per Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), on the issue of whether there was evidence of chronic disease, arthritis, in service or within the initial post service year, or whether a current right knee condition is otherwise related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that a right knee disability was incurred in service, or arthritis developed within one year of separation from service or a right knee condition is otherwise related to service to include the Veteran's assertion as to any injury in service.  Indeed, the medical evidence demonstrates an absence of a condition for many years following service and the probative medical evidence is wholly against the claim.  As this evidence is more credible than his assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory pales when compared with the far more probative objective record, and the findings by the 2015 VA medical professional.  In weighing the evidence, the Board finds that the probative medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Also, it is uncontroverted that right knee arthritis was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  

As the preponderance of the evidence is against the claim of service connection for right leg disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


